COLEMAN, J.
Section 3054 of the Code of 1886 reads as follows : “A lien is hereby created on any ship, steamboat, or other water craft, whether registered, enrolled, or licensed, or not, that may be built, repaired, fitted, furnished, supplied, or victualed, within this State, for work done, or materials supplied by any person within this State, in or about the building, repairing, fitting, furnishing,supplying,or victualing such ship,steamboat, or other water-craft, and for the wages of the masters, laborers, stevedores and ship-keepers of such ship, *559steamboat, or other water-craft, in preference to other liens thereon for debts contracted by, or owing from the owners thereof; and such lien may be asserted in any court of competent jurisdiction.”
The apqiellee, Nike, filed the present bill against the appellant, and prayed for the enforcement of the lien given by the foregoing 'section of the Code upon the steamboat ‘ ‘William Towle. ’ ’ The bill prayed for a writ of seizure of- the boat, but it does not appear that any orders or proceedings were taken to seize the boat. The respondent, the Lumber Company, and Seward Cary, answered the bill of complaint, and filed separate demurrers. The chancery court granted relief to the complainant, and decreed in default of payment, a sale of the boat.
The principal question raised by . the assignment of errors is one of the jurisdiction of the chancery court. The steamboat had been engaged in towing barges on the Tennessee river, which were loaded with logs, to the city of Decatur, situated in Morgan county, Ala. The steamboat became badly out of repair, so much so, that it was unfit for further service. In this condition it was brought to Decatur, and thére the matei’ials were furnished for repairs and services rendered which is the foundation of the bill of complaint. The bill avers, and it is not controverted, that complainant was employed by the general manager and agent of the Scatcherd Lumber Company, and his authority is not questioned. It is also shown that there was no definite price agreed upon, either for materials or for services performed. A part of these services consisted in the performance of the duties of “watchman.” The precise duties of a watchman are not averred in the bill, nor shown by the evidence. The general principles bj^ which the jurisdiction of the Federal and State courts over questions of maratime character are determined, have been frequently declared, but difficulties in applying these principles t-o particular cases aro continually presented, and the several courts have not been harmonious in applying admitted principles. At one time the jurisdiction of the Federal courts as to rivers was limited by the ebb and flow of the tide, but now it -extends over all rivers navigable and navigated in the interest of commerce. In all cases where jurisdiction is conferred by the constitu*560tion of the United States and laws of Congress, the jurisdiction is exclusive, except that when the right maybe enforced by the common law remedy the party aggrieved may proceed with this remedy in any court having common law jurisdiction. Where a maratime lien exists by reason of the maratime law, as distinguished from a contract lien or lien given by State statute, the Federal courts have exclusive jurisdiction, and no contract of the parties nor State statute declaring a lien in such cases, and providing a remedy, can oust the Federal courts of their exclusive jurisdiction. The effect of the decisions of the Supreme Court of the United States, construing the constitutional provision and laws of Congress, is, that where a maratime lien exists by virtue of mara-time law, it is not in the power of States to create a jurisdiction concurrent with the Federal courts.-Belfast et al. v. Boon et al., 7 Wall. 624; 1 Amer. & Eng. Encyc. of Law, pp. 194-98. We regard it equally well settled, and justly settled, that in all cases where the Federal courts have not exclusive jurisdiction, it is competent for the States to legislate relative to shipping contracts and torts, create liens upon vessels, boats, and instruments of water conveyances, even upon rivers navigable, and provide for the enforcement of such liens. We are of opinion, that whenever a lien created by statute of a State is valid, it is competent for the same power to provide for its enforcement. It would seem illogical to concede the right of the State to create the lien, and deny it all power to provide a remedy.-Authorities supra; Gindele v. Corrigan, 129 Ill. 582, (16 Am. St. Rep. 292); Raymond v. Voorhies, 39 La. Ann. 499, (4 Am. St. Rep. 274); Atlantic Works v. Glide, 157 Mass. 525, (34 Am. St. Rep. 305).
If the complainant had pursued his common law remedy against the respondent and acquired a lien upon its interest in the boat bjr the levy of an attachment, we are of opinion, that under the provisions of the law of Congress, reserving to suitors this remedy, he might have prosecuted the suit to judgment and condemnation of the property levied upon. The purpose of the bill is to enforce the payment of a demand due from the defendant by an implied contract made with its agent, by enforcing the lien created by the State statute. — Code of 1886, § 3054, The proceeding is not strictly *561in rein against the boat, as such liens are enforced in admiralty. The bill makes the Scatcherd Lumber Company the debtor and defendant, and seeks to enforce the lien created by statute upon its property for the security of the demand, instead of making the boat itself the defendant, as would be the case in admiralty, to enforce the admiralty lien. The result, that is, the condemnation and sale of the boat for the payment of the debt, in either case, is the same. The enforcement of the lien is a quasi proceeding in re to. If by the mara-time law, there exists a lien upon the boat for complainant’s demand, which might be enforced in the Federal courts by a direct proceeding in rem, the jurisdiction of the Federal court is exclusive. But if there exists no maratime lien in favor of the complainant, then the statute is not obnoxious to the constitution of the United States or law of Congress, and the State court has jurisdiction, if the complainant’s claim is embraced within the provisions of the State statute. It is clear from the decisions, that for materials and supplies furnished and work and labor performed in the original construction of a vessel or boat there does not exist a maratime lien of which the Federal courts have jurisdiction, and it seems well settled that this rule applies for materials and supplies furnished and repairs made and work and labor performed upon a vessel or boat in the home port.-Authorities supra; 14 Am. & Eng. Encyc. of Law, 410-420; Clyde v. Steam Transportation Co., 1 Law. Rep. Ann. p. 794; Baizley v. The Odorilla. Ib. 505.
The bill avers that plaintiff’s demand arose from services rendered and repairs made while the boat was at its home port. If the lien created by section 3054, supra, is applicable only to the building of ships, boats, water-crafts, or to repairs made, materials and supplies furnished, or work done, while at the home port, we think the statute constitutional. When construed in connection with the history of its enactment, and the continued re-enactment of this section, we are of opinion that siich was the intention of the legislature. See the Code of 1852, Title 2, Ch. 8; Code of 1867, Title 2, Ch. 8; the decision of the Supreme Court of the United States, case of The Belfast, 7 Wall. supra, in connection with Ch. 5, Title 2, Pt. 3 of the Code of 1886,
*562While the bill avers that plaintiff’s demand arose while the boat was at its home port, it also shows, that the owner, The Scatoherd Lumber Company, is a nonresident, and, that Cary, the co-respondent, is a nonresident. The evidence shows, that the boat plied the waters of the Tennessee River, a navigable stream, towing barges to Decatur, that it was at Decatur when the repairs were made and services rendered, that its owners are non-residents. We cannot conclude either from the averments of the bill, or from the evidence, that Decatur was the home port. The general rule is, that the home port is where the owners, or at least some part owner, has his home.
Under this view of the case, and the law as declared by us, there -is but one conclusion, and that is, that complainant’s case is not one provided for in section 3054 of the Code under which it was brought, and that the chancery court was without jurisdiction. The bill must be dismissed.
Reversed and rendered.